SENTENCIA
En los recursos de epígrafe está en controversia si el Tribunal de Circuito de Apelaciones erró, o no, al declarar sin lugar una moción de desestimación que ante dicho foro apelativo intermedio radicaran tanto el Banco Guberna-mental de Fomento como el Departamento de Salud de Puerto Rico —en relación con un recurso de revisión judicial que presentara la recurrida M&R Developers, S.E.— predicada la misma en un alegado incumplimiento con el reglamento de dicho foro apelativo de parte de la antes mencionada recurrida. Consolidamos y expedimos dichos recursos.
El Tribunal se encuentra igualmente dividido; esto es, el Juez Presidente Señor Andréu García, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri entienden que no erró el foro apelativo interme-dio al denegar la moción de desestimación, mientras que los Jueces Asociados Señores Rebollo López y Corrada Del Río son del criterio que la parte recurrida M&R Develo*597pers, S.E., incurrió en craso incumplimiento con el regla-mento del Tribunal de Circuito de Apelaciones, razón por la cual entienden procedía la desestimación solicitada, y el Juez Asociado Señor Hernández Denton entiende que el referido tribunal apelativo intermedio carece de jurisdic-ción para entender en el recurso radicado por razón de es-timar que la determinación del Departamento de Salud de Puerto Rico no puede ser objeto de un recurso de revisión judicial administrativo y sí de un pleito independiente. El Juez Asociado Señor Rivera Pérez está inhibido.

Se confirma, en consecuencia, la resolución emitida por el Tribunal de Circuito de Apelaciones en los presentes ca-sos por razón de estar igualmente dividido el Tribunal.

Así lo pronunció, manda el Tribunal y certifica la Sub-secretaría del Tribunal Supremo.
El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformidad, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Rebollo López emitió una opinión disidente. El Juez Asociado Señor Rivera Pérez se inhibió.
(.Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo

— O —